            IN THE UNITED STATES DISTRICT COURT FOR THE                 FILED
                       SOUTHERN DISTRICT OF GEORGIA               U.S OlSTRfCT COUF;
                             DUBLIN DIVISION                         AUGUSTA DiV.

RONALD BRAZELL,                                                  2018 OCT 18 PM 2: I

       Plaintiff,                                              CLERK.
                                                                    SO. DiS"r/aF GA.
            V.                                      CV 318-047


VIVINT, INC., d/b/a VIVINT
SMART HOME; and FBCS, INC. ,

       Defendants.



                                   ORDER




       Pending before the Court is the parties' Joint Stipulation of

Dismissal with Prejudice.          (Doc. No. 25.)      The stipulation is

signed by all parties remaining in the case.           Pursuant to Federal

Rule of Civil Procedure 41(a)(I)(A)(ii), the parties have agreed

to the dismissal of the above-referenced action with prejudice.

IT IS THEREFORE ORDERED that all of Plaintiff's claims asserted in

this    matter   are   DISMISSED   WITH   PREJUDICE.     The   Clerk    shall

TERMINATE all deadlines and motions and CLOSE the case.          Each party

shall bear its own costs and attorney's fees.

       ORDER ENTERED at Augusta, Georgia, this jfj day of October,
2018.




                                      UNITED STATES DISTRICT JUDGE
